The writ of error to a decision of the superior coui-t must be returned to the next term of the supreme court after such decision is rendered, after allowing the various times prescribed by law for service, filing, transmission, etc., otherwise it will be dismissed. (E.)Bill of exceptions. Practice in the Supreme Court. Before the Supreme Court. January Term, 1874.When the above stated case was called, counsel for defendants moved to dismiss the writ of error because it was properly returnable lo the last term of the court. The facts relied upon to sustain such motion were as follows:*217The bill of exceptions was certified to by the judge on December 20th, 1872. Service was acknowledged on the 24th of the same month, and it was filed in office on the 25th. The return day to the July term, 1873, of the supreme court was June 17th, 1873. The bill of exceptions was certified to and transmitted by the clerk of the superior court on June 14th, 1873. It l’eached the supreme court and was filed in office on the 19th of the same month. It was therefore entered on the docket for this term.The court sustained the motion, enunciating the principle embraced in the above head-note.